Citation Nr: 1118908	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a higher initial evaluation for post traumatic stress disorder (PTSD), assigned a 50 percent rating effective October 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the January 2008 decision, service connection was denied for left and right knee disorders, and for a low back disorder.  In the October 2008 rating decision, in pertinent part, the RO granted service connection for PTSD, assigning an initial 50 percent rating, effective from October 1, 2008.  The Board notes that while the RO, in October 2008, also assigned a 30 percent disability rating for PTSD, effective from November 17, 2007.  As the Veteran later limited his appeal (see October 2008 notice of disagreement) to only the 50 percent rating, the issue is so characterized as stated on the title page of this decision.  

The Veteran provided testimony at a hearing conducted by a local Decision Review Officer at the RO in May 2009.  He also provided testimony at a hearing conducted by the undersigned Acting Veterans Law Judge at the RO in February 2011.  Transcripts of these hearings have been associated with the Veteran's claims file.

As the appeal of the Veteran's claim for a higher rating for PTSD emanates from the Veteran's disagreement with the initial rating assigned, the Board has characterized the claim as for higher initial rating, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, as part of a VA Form 21-4138, received in June 2009, the Veteran seemed to raise the issue of entitlement to service connection for headaches.  
The issue of entitlement to service connection for headaches being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection should be granted for disorders affecting his left and right knees, as well as his low back.  Review of his service treatment records show complaints and findings concerning all three claimed disorders.  The Board first notes that the Veteran made no complaints concerning (nor were diagnoses supplied) his three disorders in the course of his November 2001 medical examination at enlistment.  An August 2005 Individual Sick Slip shows that the Veteran complained of lower back pain after running one mile.  A September 2005 health record includes a diagnosis of lumbar spine strain; a history of a motor vehicle accident was noted occurring one month earlier.  The extent of any injuries incurred in this accident was not mentioned.  A March 2006 Individual Sick Slip shows that the Veteran complained of bilateral knee pain when running one mile or doing any type of leg exercises.  A March 2007 chronological record of medical care includes a diagnosis of bilateral knee joint pain.  He also complained of back and knee symptoms which limited his activities of daily living.  

The post service medical records also include findings relating to the Veteran's knees and lumbar spine.  The report of a November 2007 VA general medical examination includes diagnoses of bilateral knee pain (noted to be consistent with retropatellar pain syndrome, in remission) and lower back pain (noted to be consistent with lumbosacral strain, in remission).  The Veteran provided a history of bilateral knee and low back pain during his active military service.  The examiner did not opine as to whether or not either the Veteran's claimed bilateral knee and/or low back disorders were etiologically related to his active military service.  

An April 2008 VA primary care record includes diagnoses of chronic low back pain and bilateral knee arthralgia.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Based on the above-discussed medical findings, both in-service and post-service, and in light of the findings set out in McLendon, the Board concludes that an examination is warranted pursuant to VA's duty to assist.  While cognizant that a VA general medical examination was conducted in November 2007, the Board finds noteworthy that the examiner is not shown to have had the Veteran's claims folder available for review.  To this, applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  Also, as noted, the examiner in November 2007 did not render an opine as to the etiology of the Veteran's three claimed disorders.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon, at 81 (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  As such, the Board finds that additional development regarding the Veteran's service connection claims, including an examination, is necessary.  

Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, for the above-stated reasons, the Board finds that a VA examination is also necessary concerning the claims seeking service connection for left and right knee disorders, as well as for a low back disorder.  

As concerning the claim now before the Board, in which the Veteran seeks a disability rating in excess of 50 percent for his service-connected PTSD, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board observes that the Veteran was last afforded a VA PTSD examination in December 2007.  This is more than three years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the Veteran essentially testified at his February 2011 hearing before the undersigned that he felt the severity of his PTSD had worsened, warranting the assignment of a 70 percent rating.  See pages three and 26 of hearing transcript (transcript).  

In light of the factors noted above, the Board concludes that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson, at 126.  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Thus, in this case, a more recent VA PTSD examination may provide additional evidence showing that a higher initial or staged rating is appropriate.

During his February 2011 hearing, the Veteran also testified that he received VA treatment on a regular basis.  See page seven of transcript.  Review of the claims file shows that the most recent VA medical treatment records on file are dated in July 2009.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these claims are being remanded anyway, all VA medical treatment records dated since July 2009 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records, dating from July 2009 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  After obtaining the above evidence, to the extent available, the RO/AMC should schedule the appellant for an appropriate VA examination to determine (1) the diagnosis of any left knee, right knee, and low back disorders which may be present, and (2) whether any such left knee, right knee, and/or low back disorder, if diagnosed, are as least as likely as not etiologically related to the Veteran's active military service, to include the in-service complaints and medical findings noted above.

The entire claims folder and a copy of this REMAND must be made available to the examining physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  The examiner should elicit a complete history from the Veteran.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).
Note:  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for all provided opinions.

3.  The RO/AMC should also schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the December 2007 VA examination report and the numerous VA psychiatric-based outpatient treatment records on file, and to comment on the current severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issues in light of all the evidence of record.  In so doing, the RO should, as concerning the increased rating matter pertaining to the Veteran's service-connected PTSD, also consider whether "staged" ratings are appropriate in light of Fenderson.

If in any respect the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



